Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered July 2, 1985, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
The hearing court properly denied that branch of the defen*773dant’s omnibus motion which was to suppress oral statements made by him while he was in custody at the police station. The evidence established that at the time the defendant was arrested, the police had no reason to know of the defendant’s pending criminal case in which he was represented by counsel (see, People v Bertolo, 65 NY2d 111). The defendant’s other contentions regarding the allegations that he was denied his right to counsel were not raised at the suppression hearing, and appellate review of these contentions is precluded in the absence of sufficient facts in the record to permit such review (see, People v Farinaro, 110 AD2d 653, 656).
Similarly, we sustain the finding by the hearing court that the defendant’s statements were voluntarily made. Mangano, J. P., Bracken, Lawrence and Kooper, JJ., concur.